Citation Nr: 0805417	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for pelvic 
inflammatory disease, status post right salpingectomy and 
history of endometriosis. 

2.  Entitlement to service connection for a partial 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to June 
1992.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied service connection for a partial hysterectomy 
but granted service connection for pelvic inflammatory 
disease, status post right salpingectomy and history of 
endometriosis.  The RO assigned a noncompensable (zero 
percent) rating for this disability, retroactively effective 
from February 2004.  The veteran, however, wants a higher 
(compensable) initial rating and has appealed that decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (when a 
veteran timely appeals his or her initial rating, VA must 
consider whether his or her rating should be "staged" to 
compensate him or her for times since the effective date of 
the award when his or her disability may have been more 
severe than at others).


FINDINGS OF FACT

1.  The veteran's disability due to pelvic inflammatory 
disease, status post right salpingectomy and history of 
endometriosis, does not cause any symptoms which require 
treatment.

2.  There is no medical evidence confirming the veteran has 
ever had a partial hysterectomy.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for pelvic inflammatory disease, status post right 
salpingectomy and history of endometriosis.  38 U.S.C.A. § 
1155 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.116, 
Diagnostic Code 7614 (2007).

2.  Service connection for disability resulting from a 
partial hysterectomy is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a partial 
hysterectomy as well as an initial compensable rating for her 
service-connected pelvic inflammatory disease status post 
right salpingectomy and history of endometriosis.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
review.  The Board will then address the issues on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in April 2004 and 
August 2007:  (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate her 
claims; (2) informed her about the information and evidence 
that VA would obtain and assist her in obtaining; 
(3) informed her about the information and evidence she was 
expected to provide; and (4) requested that she provide any 
evidence in her possession pertaining to her claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claims."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  



Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case at hand, the Board finds that the RO's August 
2007 notice letter, along with the SOC issued in February 
2005 and the SSOC issued in October 2007, complies with the 
Court's holding in Vazquez-Flores.  In particular, 
the August 2007 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected pelvic 
inflammatory disease with right salpingectomy and a 
history of endometriosis (also claimed as low back 
and side pain) has increased in severity.  This 
evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse.  



In addition, the SOC and SSOC contain the applicable rating 
criteria for the veteran's pelvic inflammatory disease, 
status post right salpingectomy and history of endometriosis.  
Moreover, if there even arguably was any deficiency in the 
notice to her or the timing of these notices it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, she clearly has actual knowledge of 
the evidence she is required to submit; and (2) based on her 
contentions as well as the communications provided to her by 
VA, it is reasonable to expect that she understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the 
issue of entitlement to service connection for a partial 
hysterectomy, the veteran indicated she had this procedure in 
January 2003 at Northside Hospital.  In an attempt to obtain 
these medical treatment records, the RO's August 2007 letter 
requested that the veteran complete and return an enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information, which VA needs to obtain these confidential 
treatment records.  However, because the veteran failed to 
reply to this request, the RO has been unable to obtain these 
records.  The Court has held that the duty to assist is not a 
one-way street.  If a veteran wishes help in developing her 
claim, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).



The Board also finds that a VA examination is not required 
with respect to either issue on appeal.  With respect to the 
increased-rating claim, the Board notes that a compensable 
rating can only be assigned for pelvic inflammatory disease 
if there is evidence of symptoms requiring continuous 
treatment.  Since the record contains extensive VA outpatient 
treatment records dated from 2004 to 2006, none of which show 
the veteran's pelvic inflammatory disease requires any 
treatment, a VA examination would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  With 
respect to her claim for service connection for a 
partial hysterectomy, since as mentioned there is no evidence 
she actually had this procedure, a VA examination is not 
required to adjudicate this claim either.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
finds that no further notification or assistance is necessary 
to meet the requirements of the VCAA or Court.

II.  Increased Rating for Pelvic Inflammatory 
Disease, Status Post Right Salpingectomy and 
History of Endometriosis

The service medical records show that the veteran was treated 
for pelvic inflammatory disease and endometriosis while on 
active duty, for which she underwent a laparoscopy and a 
right salpingectomy in January 1985.  As a result, the August 
2004 rating decision granted service connection for pelvic 
inflammatory disease status post right salpingectomy and 
history of endometriosis.  However, because the RO assigned a 
noncompensable (zero percent) rating for that award - 
effective from February 2004 - the veteran appealed that 
decision and has requested an initial compensable rating. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability due to pelvic inflammatory disease 
status post right salpingectomy and history of endometriosis 
has been rated under DC 7614, for disease, injury, or 
adhesions of the fallopian tube - including pelvic 
inflammatory disease - which is rated pursuant to the General 
Rating Formula for Female Reproductive Organs.  Under these 
criteria, a noncompensable rating is assigned for symptoms 
that do not require continuous treatment.  A 10 percent 
rating is assigned for symptoms that require continuous 
treatment, and a 30 percent rating is assigned for symptoms 
not controlled by continuous treatment.  See 38 C.F.R. § 
4.116.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for this disability under the General 
Rating Formula for Female Reproductive Organs.  The evidence 
in this case shows that the veteran is on Oxybutynin for 
urinary incontinence, as documented in various VA outpatient 
treatment records dated between 2004 and 2006.  A May 2004 
entry also notes that the veteran was started on Cipro for a 
urinary tract infection.  However, none of these records 
indicates that the veteran's incontinence and urinary tract 
infection are related to her history of pelvic inflammatory 
disease status post right salpingectomy and history of 
endometriosis.  In fact, none of these records shows any 
treatment for this service-connected disability, which 
apparently resolved many years ago.  

In other words, there is no medical evidence showing that 
this disability requires continuous medical treatment, as 
required for a compensable rating under the General Rating 
Formula for Female Reproductive Organs.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial compensable 
rating for her service-connected pelvic inflammatory disease 
status post right salpingectomy and history of endometriosis.  
Accordingly, the benefit-of-the-doubt doctrine need not be 
considered, 38 U.S.C.A. § 5107(b), and the appeal is denied.



III.  Service Connection for a Partial Hysterectomy

The veteran is seeking service connection for a partial 
hysterectomy.  For the reasons set forth below, however, the 
Board finds that the preponderance of the evidence is against 
this claim. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition. 38 C.F.R. § 3.310.  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted above, the veteran's service medical records show 
treatment for pelvic inflammatory disease and endometriosis, 
for which she underwent a laparoscopy and a right 
salpingectomy in January 1985.  However, there is no 
indication that she also had a hysterectomy while on active 
duty.  As such, her service medical records provide highly 
probative evidence against her claim.  Struck v. Brown, 9 
Vet. App. 145 (1996).

Of equal or even greater significance, despite being 
requested to, the veteran also has not submitted any evidence 
indicating she has ever undergone a hysterectomy - including 
at any time since her military service ended.  
In a written statement accepted as a substantive appeal, she 
indicated that she had a hysterectomy in January 2003 at 
Northside Hospital.  But as already explained, she failed to 
assist VA in obtaining these hospital records by completing 
and returning a VA Form 21-4142, Authorization and Consent to 
Release Information, which is required to obtain confidential 
treatment information from non-VA medical facilities.  In 
light of her failure to assist VA in the development of her 
claim, there are no medical records in the claims file 
confirming that she actually had a hysterectomy. 

Since there is no medical evidence of a current disability 
involving a hysterectomy, the veteran's claim must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a partial 
hysterectomy.  Unfortunately, her contentions in support of 
her claim are significantly outweighed by the medical 
evidence of record, none of which confirms that she has had a 
hysterectomy.  Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007).  Accordingly, the appeal is denied.




ORDER

The claim for an initial compensable rating for pelvic 
inflammatory disease, status post right salpingectomy and 
history of endometriosis, is denied.

The claim for service connection for a partial hysterectomy 
also is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


